Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the decision reached by the majority. The majority overrules our decision in Littlefield v. Pillsbury Co. (1983), 6 Ohio St.3d 389, 6 OBR 439, 453 N.E.2d 570, in the language of the opinion, but not in the syllabus. Such a drastic change in the law of workers’ compensation should be made, if at all, in the syllabus. See Rule 1(B) of the Supreme Court Rules for the Reporting of Opinions: “The syllabus of a Supreme Court opinion states the controlling point or points of law * * *.” In Ohio, the syllabus of a Supreme Court case states the law. See Truesdale v. Dallman (C.A.6, 1982), 690 F.2d 76, 77, fn. 1; Thackery v. Helfrich (1931), 123 Ohio St. 334, 175 N.E. 449. The failure of the majority to overrule our decision in Littlefield, supra, in the syllabus can only serve to confuse the bench and bar, as well as working men and women of Ohio.
For example, the majority “conclude[s] today that our decision in Littlefield was an incorrect application of the law to the facts of that case. In *71Littlefield, and in the present case, the facts do not support a finding that the employer created a special hazard of employment.” The majority then goes on to apply the very test announced in Littlefield: “The first prong of the Littlefield test is not in dispute. * * * The present case fails on the second requirement enumerated in the Littlefield syllabus, which is not met here because MTD created no ‘special hazard.’ ” The question that begs an answer, then, is how viable is the “special hazard” exception in Ohio? Since the majority has failed to expressly state in the syllabus that the “special hazard” exception is rejected, I can only conclude that the exception is still the law in Ohio. Moreover, by applying the Littlefield test, the majority approves of that test as an appropriate standard.
More important, I strongly disagree with the decision that the majority has reached today since this injury would still be covered under R.C. 4123.01(C) as it was received “in the course of, and arising out of, the injured employee’s employment.” In Lord v. Daugherty (1981), 66 Ohio St.2d 441, 20 O.O.3d 376, 423 N.E.2d 96, we held in the syllabus: “Whether there is a sufficient ‘causal connection’ between an employee’s injury and his employment to justify the right to participate in the Workers’ Compensation Fund depends on the totality of the facts and circumstances surrounding the accident, including: (1) the proximity of the scene of the accident to the place of employment, (2) the degree of control the employer has over the scene of the accident, and (3) the benefit the employer received from the injured employee’s presence at the scene of the accident.”
Applying the foregoing test to the facts of this case, the record reveals that Robatin’s vehicle was immediately adjacent to the employer’s parking lot at the time of the accident. Thus, Robatin was in close proximity to the place of his employment. The employer provided parking for its employees at this lot and was in total control of the lot. The majority declares that “ * * * MTD did not have control over the scene of the accident: it controlled neither the public street on which the accident occurred nor the negligent driver who caused the accident.” But this analysis completely disregards the fact that the real cause of Robatin’s failure to turn into the parking lot had nothing to do with congestion on the street, but rather was the vehicle in the employer’s lot obstructing its entrance. Robatin was on his way to work, and therefore the benefit to the employer was evident as MTD would have its employee present on the job. Thus, it can readily be seen that all three Lord factors have been met.
It is well-established in Ohio that workers’ compensation statutes must be liberally construed in favor of the employee. R.C. 4123.95. As this court stated in Fisher v. Mayfield (1990), 49 Ohio St.3d 275, 278, 551 N.E.2d 1271, *721274: “Thus, it is axiomatic that the phrase ‘in the course of, and arising out of must be accorded liberal construction. ‘In applying it [the coverage formula], this court must be guided by the * * * fundamental principle that the requirement is to be liberally construed in favor of awarding benefits.’ * * *” (Citation omitted.) (Emphasis sic.) In Fisher, we allowed benefits finding that “[a]ppellant herein was on her way to her place of employment when the injury occurred at Kaiser Elementary, another school over which the school board had control.” Id. at 279, 551 N.E.2d at 1276. Hence, in Fisher the employee was not even near or at her own place of employment. Rather, the claimant was leaving one school and proceeding to the school where she taught, yet she was allowed compensation for her injury. The case before us is much stronger. Robatin would have been in the parking lot of his employer if it had not been for the obstruction of the entrance by a van. Indeed, the majority acknowledges just how close Robatin was to entering the parking lot when it states: “Robatin began to make a slow right hand turn into the blocked entrance.” (Emphasis added.)
Moreover, in Fisher, supra, we recognized that prior Ohio case law clearly suggests that an employee need not actually be on an employer’s premises in order to receive workers’ compensation benefits. Id. at 278, 551 N.E.2d at 1275, fn. 1. In the present case, Robatin was but a few feet away from the parking lot which was blocked. He had already begun to make the necessary right hand turn. A majority of this court has determined that he is not entitled to workers’ compensation benefits. Given the facts of this case, as compared to this court’s prior findings of coverage under the workers’ compensation laws, I believe the majority’s determination fails to provide a liberal construction in favor of the employee. For all the foregoing reasons I would affirm the decision of the court of appeals.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.